Citation Nr: 0214673	
Decision Date: 10/21/02    Archive Date: 10/29/02

DOCKET NO.  01-01 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
nonservice-connected death pension benefits in the amount of 
$12,847.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and granddaughter



ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
September 1945.  The appellant is the surviving spouse of the 
veteran.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 2000 decision of the Committee on Waivers 
and Compromises (Committee) of the St. Petersburg, Florida, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied waiver of recovery of an overpayment of 
nonservice-connected death pension benefits.  

The Board notes that, in an April 2002 brief, the appellant's 
accredited representative asserts that "the appellant 
challenged the validity of this debt, but this issue has not 
been [resolved]."  However, while the issue of validity of 
the debt was initially raised by the appellant, subsequent 
action on the part of the Committee and the appellant show 
that this issue has been resolved.  In January 2000, the 
appellant indicated that she did not agree with the amount of 
the debt and requested a waiver of the entire amount of the 
overpayment.  

Thereafter, by letter dated April 25, 2000, the Committee 
furnished the appellant with an audit of her account 
including the method that was used to determine the amount of 
the overpayment.  She was also furnished with notice of her 
procedural and appellant rights via a VA Form 4107.  If she 
continued to disagree with the amount of the debt, she was 
asked to respond by explaining why she felt the information 
was incorrect.  In addition, she was informed that the waiver 
of a debt and dispute of the amount of the debt were two 
separate issues and that waiver of a debt could not be 
addressed until the amount of the debt was established.  She 
was given 30 days to respond; after which, her waiver request 
would be forwarded to Committee for action.  No response 
having been received within 30 days, the Committee denied a 
waiver of the overpayment in June 2000.  Thereafter, the 
appellant submitted statement in which she acknowledged 
receipt of the April 25 letter.  She indicated that she "did 
not dispute the debt, but did request my waiver request be 
processed."  As the evidence does not show that a timely 
notice of disagreement to the April 25, 2000, letter was 
received from the appellant, the Committee's decision 
regarding the validity of the debt is final.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of her claim and has notified 
her of the information and evidence necessary to substantiate 
her claim.

2.  Following the death of the veteran, the appellant was 
awarded nonservice-connected death pension benefits.  She 
indicated that her only source of income was from Social 
Security.

3.  The evidence shows that the appellant was in receipt of 
pension benefits from the City of Jacksonville since the 
veteran's death and that she failed to report this income to 
VA.  

4.  The RO notified the appellant that her pension benefits 
were terminated effective February 1, 1996; an overpayment in 
the amount of $12,847 was created.

5.  The appellant acted in bad faith in failing to timely 
inform VA of her pension benefits from the City of 
Jacksonville.


CONCLUSION OF LAW

Waiver of recovery of the overpayment is precluded by the 
finding of bad faith on the part of the appellant.  38 
U.S.C.A. §§ 5107A, 5302 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 1.963, 1.965 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board is satisfied that all relevant facts 
have been properly developed and no further assistance to the 
appellant is required in order to comply with the duty to 
assist.  The notice and duty to assist provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096 (Nov. 9, 2000) do not apply 
to this appeal.  See Barger v. Principi, 16 Vet. App. 132 
(2002).  The Board does find that the development conducted 
by the RO in this case fully meets the requirements of the 
provisions of 38 U.S.C.A. § 5107 (West 1991).  The RO has 
appropriately notified the appellant of the applicable law 
and regulations, and the reasons and bases for its denial, in 
its statement of case issued during the appeal.  
Additionally, the appellant had the opportunity to present 
testimony during an April 2001 hearing before a RO hearing 
officer.  


Evidentiary background:  The veteran died in July 1995.  In 
an application for death pension benefits signed by the 
appellant in August 1995, she reported that her only income 
consisted of monthly social security benefits and that she 
had no income from any other source.

By letter dated in August 1995, the RO informed the appellant 
of an award of nonservice-connected pension benefits.  She 
was informed that the award of nonservice-connected death 
pension benefits was based on her income and that if her 
income changed, she must inform VA to prevent overpayments 
for which she would be responsible to repay.  The following 
day, the RO informed the appellant of the monthly rate of her 
VA pension benefits.  She was informed that the amount of VA 
death pension awards are based on countable income included 
earned income, Social Security income, retirement income, 
interest income, insurance income, and other income.  The 
only income that was reported to VA at that time was Social 
Security income in the amount of $876.00 per year.  She was 
also informed that VA would "adjust [her] payments whenever 
this income change[d]."  She was told to notify VA 
"immediately if income is received from any source" other 
than what was identified in the letter.  Additionally, she 
was informed that a failure to promptly inform VA about 
income changes may create an overpayment which would have to 
be repaid. 

By letter dated in April 1997, the appellant was informed of 
a proposal to reduce her monthly death pension benefits as 
she had been in receipt of unreported Social Security 
Benefits.  She responded by indicating that she was in 
agreement with the proposed reduction in benefits and that 
she desired immediate adjustment in her benefits.  She also 
submitted unreimbursed medical expenses for 1997.

In May 1997, the appellant's death pension benefits were 
reduced to reflect the additional Social Security income.  
The appellant was informed that the only income used in 
determining the amount of her VA pension was Social Security 
income.  She was again informed that she must notify VA 
"immediately if income is received from any source other 
than that shown above" and that failure to do so could 
result in further overpayments which would have to be repaid.  

In June 1997, the appellant was informed that the amount of 
this overpayment was $905.  Thereafter, she requested a 
waiver of her indebtedness and submitted a Financial Status 
Report (FSR).  She reported that she had no income other than 
that received from Social Security and VA.  She reported that 
her monthly expenses exceeded her net income by approximately 
$500.  In support of her request, she cited financial 
hardship indicating that she would lose her house if she lost 
her VA pension. 

In July 1997, the Committee granted a waiver of $905 which 
represented the full amount of the debt created by the 
underreported Social Security benefits.  The appellant was 
notified of this decision in August 1997.  

In December 1997 and December 1998, the appellant was 
informed that she would not receive an Eligibility 
Verification Report (EVR) to complete as her only income 
reported to VA was Social Security income.  She was informed 
that she did not have to fill out an EVR unless her situation 
changed.  She was also advised of the need to notify VA if a 
family member began to receive other income such as earnings, 
interest from bonds or savings, pension or other payments 
from anyone, and money or property that she might inherit.  

In March 1999, the appellant submitted a list of medical 
expenses for 1998 and a copy of her Social Security Award 
letter.

In October 1999, the appellant was notified of a proposal to 
terminate her VA pension payments effective from February 1, 
1996.  This proposal was based on information that she was in 
receipt of income that had not previously been reported to 
VA.  The appellant responded in November 1999 stating that, 
in addition to her monthly income from Social Security 
benefits and her VA pension, she received monthly pension 
benefits from the City of Jacksonville.  She reported that 
this additional unreported pension benefit was initially 
$6,524 a year; however, it had been subsequently "cut in 
half."

In December 1999, the RO informed the appellant that her VA 
pension benefit had been terminated effective from February 
1, 1996.  Thereafter, the VA Debt Management Center (DMC) 
informed the appellant that the amount of her overpayment of 
VA pension benefits was $12,847.

In January 2000, the RO received a FSR from the appellant.  
She indicated that her net expenses exceeded her net income 
by $450.94.  A request for waiver of recovery of her 
indebtedness was received in February 2000.  

In April 2000, the appellant was furnished with an audit of 
her overpayment.  

The appellant's waiver request was denied by the Committee of 
the St. Petersburg RO in June 2000.  The Committee determined 
that waiver of recovery of the overpayment was precluded by 
law because bad faith had been found on the part of the 
appellant.  The Committee held that the appellant's continued 
acceptance of VA pension benefits based on her omission of 
critical income information was overwhelming evidence of bad 
faith.  The RO found that the appellant's actions were 
evidently undertaken with an intent to seek an unfair 
advantage, that she had knowledge of the likely consequences 
of her actions, and that her actions resulted in a loss to 
the Government.  

The appellant subsequently filed a notice of disagreement to 
the denial of her waiver request and the RO provided her with 
a Statement of the Case.  Thereafter, she submitted a VA Form 
9, Appeal to Board of Veterans' Appeals, in December 2000.  
She indicated that she was 81 years old and suffered from 
several medical problems.  She lived alone in a remortgaged 
house.  After paying her mortgage, she was left with $387.44 
to meet all of her other living expenses to include food, 
utilities, etc.  

In April 2001, the appellant testified at a RO hearing.  She 
testified that the veteran received a pension from the City 
of Jacksonville prior to his death and that she began to 
receive pension benefits from the City of Jacksonville 
shortly after his death.  She defined income as "something 
that I worked for and received for my labor."  When asked if 
she had reported her husband's pension, she replied, "I 
reported it."  She did not have the money to repay her 
indebtedness.  She reported that she obtained assistance from 
someone at the Gainesville VA Hospital and that she had 
informed this person of her pension income from the City of 
Jacksonville.  However, this information was not recorded in 
the FSR.


Legal Criteria:  Under pertinent VA regulations, recovery of 
an overpayment of any benefit made under laws administered by 
the VA shall be waived if there is no indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining the waiver and if 
recovery of the indebtedness from the payee who received such 
benefits would be against equity and good conscience.  38 
C.F.R. § 1.963(a) (2001).

The term "bad faith" generally describes unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA benefits 
program exhibits bad faith if such conduct, although not 
undertaken with actual fraudulent intent, is undertaken with 
intent to seek an unfair advantage, with knowledge of the 
likely consequences, and results in a loss to the government.  
38 C.F.R. § 1.965(b)(2).  

A "lack of good faith" is absence of an honest intention to 
abstain from taking unfair advantage of the government.  
38 C.F.R. § 1.965(b)(3).

The term "equity and good conscience" means arriving at a 
fair decision between the claimant and VA; the decision 
should not be unduly favorable or adverse to either side. 38 
C.F.R. § 1.965(a).  The standard is for application when the 
facts and circumstances in a particular case indicate a need 
for reasonableness and moderation in the exercise of VA's 
rights.  Id.  Different factors will enter into such 
decision, such as the relative fault of the debtor, weighing 
such fault against any fault on VA's part, whether there 
would be undue financial hardship resulting from recovery of 
the overpayment from the debtor, whether recovery of the 
overpayment would defeat the purpose of benefits otherwise 
authorized, whether and to what extent there was any unjust 
enrichment, and whether the debtor changed position to his or 
her detriment in reliance of VA benefits.  38 C.F.R. § 
1.965(a)(1)-(6); Ridings v. Brown, 6 Vet. App. 544 (1994).


Analysis:  As noted, recovery of overpayment of any benefits 
made under laws administered by the VA may be waived if there 
is no indication of fraud, misrepresentation, or bad faith on 
the part of the person or persons having an interest in 
obtaining the waiver.  The RO determined that the appellant 
was free from fraud or misrepresentation in the creation of 
the current overpayment.  The Board concurs in that finding.  
Nonetheless, the Board agrees with the RO that the appellant 
acted in bad faith in her dealings with VA.

Specifically, the Board is troubled by the failure of the 
appellant to report this additional pension income despite 
multiple letters from VA addressing the need to immediately 
notify VA of any change in income, number of dependents, 
marital status, and the like.

Moreover, the appellant's pension benefits had been the 
subject of a previous overpayment.  Therefore, because she 
had been notified by VA of the need for promptly informing VA 
of all sources of income and any changes to her income, the 
Board is of the opinion that the appellant was well aware 
that the pension benefits she received from the City of 
Jacksonville should have been promptly reported to VA.  The 
fact that she failed to report it demonstrates bad faith on 
her part.  As the Board finds that the appellant acted in bad 
faith in failing to report her receipt of pension benefits 
from the City of Jacksonville, waiver of recovery of the 
overpayment is precluded by law.  38 U.S.C.A. § 5302 (West 
1991); 38 C.F.R. §§ 1.962, 1.965 (2001).


ORDER

Entitlement to waiver of recovery of the overpayment is 
denied.


		
	GARY L. GICK
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

